Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on November 24, 2020 has been received and fully considered.

Claims 1-20 are pending.

Authorization for this examiner’s amendment was given in an interview with Mr. TONG WU on September 3, 2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 13 has been amended as follows:
--13. (Currently amended) The data processing device of claim 12, wherein:
the storage data I/O interface is adapted to store in each pair of data storage units in a respective pair of columns a respective pair of binary digits of three different combinations, one indicative of a binary “0, one indicative of a binary “1, and one indicative of a binary don’t-care (“X”), thereby storing in each row of data storage units a set of values indicative of a stored binary digital pattern in which each digit is “0, “1” or “X; and
 different combinations, one indicative of a binary “0, one indicative of a binary “1, and one indicative of a binary “X, thereby supplying to all rows of data storage units a set of values indicative of a input binary digital pattern in which each digit is “0, “1” or “X; and
each of the MLs is adapted to supply at the output end a first signal indicative of a match between the stored binary digital pattern and the input binary digital pattern every digit in the input binary digital pattern and the respective digit in the stored binary digital pattern are identical to each other, or at least one of the two digits is an “X.--

	Claim 14 has been amended as follows:
	--14. (Currently Amended)	The data processing device of claim 13, wherein each of the set of stored values comprises a pair of binary numbers (b1, b2) = (0, 1), (1, 0) or (1, 1), wherein (0, 1) is indicative of a binary “0, (1, 0) a binary “1” and (1, 1) a binary “X.--

Claim 15 has been amended as follows:
--15. (Currently Amended)	The data processing device of claim 14, wherein each of the set of input values comprises a pair of binary numbers (a1, a2) = (0, 1), (1, 0) or (0, 0), wherein (0, 0) is indicative of a binary “X”.--


Claim 16 has been amended as follows:
16. (Currently Amended) A data processing method, comprising:
storing in a memory array a first set of values, each of which capable of representing alternatively a binary “0, “1” and “X” (don’t-care), the stored values thereby representing a first binary digital pattern;
providing a second set of values, each corresponding to a respective one of the first set of values and being indicative of a binary “0, “1” or “X, the second set of values thereby representing a second binary digital pattern;
comparing each of the first set of values with the corresponding one of the second set of values; and
generating a signal indicative of a match between the first and second binary patterns if each value in the first set and the corresponding value in the second set are identical to each other, or at least one of the two values is indicative of an “X;
wherein storing a the first set values comprises storing a set of binary value pairs, wherein storing each of the binary value pair comprises writing the binary value pair to respective pairs of first and second data storage units in a memory device, each of data storage units including:
a matchline (“ML”) switching transistor; and
a serial combination of a ferroelectric field-effect transistor (“FeFET”) and an input switching transistor, each of the ML switching transistor, FeFET and input switching transistor having a gate, a source and a drain, and the FeFET having a threshold voltage for altering its memory state,
the ML switching transistors of the first and second data storage units being connected to each other at a junction, forming a serial combination having a first end and a second end,
one end of the serial combination of the FeFET and input switching
transistor in the first data storage units being connected to the first end of the serial combination of the ML switching transistors at a junction, and one end of the serial combination of the FeFET and input switching transistor in the second data storage units being connected to the junction between the ML switching transistors.--

Claim 17 has been amended as follows:
--17. (Currently Amended) The data processing method of claim 16, 




turning off both the ML switching transistor and input switching transistor; and
applying between the gate and the source and drain of the FeFET a voltage of a magnitude greater that the threshold voltage.--

	Claim 18 has been amended as follows:

--18. (Currently Amended) The data processing method of claim 16
the comparing step comprises applying an input voltage indicative of the value of bit to the gate of the respective input switching transistor; and 
the generating step comprises summing currents in the serial combinations
of  FeFETs and input switching transistors in the set of pairs of data storage units.--

	Claim 19 has been amended as follows:
	--19. (Currently Amended) The data processing method of claim 16

simultaneously writing all “0”s of the binary values to a column of data storage units during a first time period; and
simultaneously writing all “1”s of the binary values to the column of data storage units during a second time period different from the first time period.--

	Claim 20 has been amended as follows:
	--20. (Currently Amended) The data processing method of claim 16
comprising reading the first set of values from the data storage units.--

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is ZHANG et al. (U.S. Patent No. 10,916,287).  ZHANG et al. discloses a ferroelectric memory device includes a series connection of select gate transistor that turns the ferroelectric memory unit cell on and off, and a ferroelectric memory transistor.  ZHANG et al. fails to show or suggest the limitations of a ML switching transistors of the first and second data storage units being connected to each other at a junction, forming a serial combination having a first end and a second end, one end of the serial combination of the FeFET and input switching transistor in the first data storage units being connected to the first end of the serial combination of the ML switching transistors at a junction, and one end of the serial combination of the FeFET and input switching transistor in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.